BROWN, Justice
(dissenting).
The appellees in their application for rehearing make the following observation: “The Court in a ‘Per Curiam’ opinion holds that the verdict of the jury was contrary to the great weight of the evidence and J that the lower court erred in overruling defendant’s motion for a new trial. The opinion does not attempt to point out wherein the evidence was insufficient.”
Murray Cahill, the first witness offered by the plaintiffs on the trial and for whose integrity and veracity they vouched, identified the contract between his firm and the Adams Construction Co. negotiated by his associates Floyd George and C. E. Adams, vice president and general manager of the defendant corporation, and in short testified that the work and labor done and material furnished was furnished and performed under said contract. That when performance lagged and his firm, was threatened with penalty for delay, he notified the defendant by registered letter addressed to defendant’s address “307 Protective Life Building, Birmingham, Phone 6-6841.” That Wainwright, the president of the defendant corporation, immediately contacted George-Cahill Co., finished the work and instructed the witness to1 send the check to defendant at its post office address *552stated above. This was done, the check was cashed by defendant and the transaction closed. His testimony was positively to the effect that George-Cahill had no contract with the partnership of Adams & Holmes and had no dealings with them. This evidence made a clear case for the defendant and without doubt if the case had stopped there, it was due the affirmative charge.
Stewart Holmes, one of the plaintiffs, testified in short that the first time he and Adams discussed forming a partnership and going into business as a firm or partnership was on the Cahill job and they intended to form this partnership and call it “The Adams Construction Company.” That “Mr. Adams knew Mr. George, whom we are going to do the work for. That it was intended that he (Adams) would be more active in the company than myself.” That he (Holmes) drew up the contract on the typewriter and Adams signed it and the contract was accepted by GeorgeCahill.
On cross-examination the plaintiff Holmes testified that the partnership of Adams & Holmes was formed “actually at the time I sat down and wrote the contract out as Adams Construction Company. * * * That after that we understood it did conflict with Adams Construction Co. a corporation, we changed to Adams & Holmes.” He further testified that “the partnership of Adams & Holmes was formed when they opened a bank account the latter part of October.” He further testified that “plaintiffs were doing business as Adams & Holmes at the time the work on the Arlington Court Apartments was done. We didn’t make the name Adams & Holmes until we had started the job for George-Cahill.” Holmes testified that he was on the GeorgeCahill job most of the time and supplied the material and equipment and paid the labor out of his private account.
The defendant offered evidence going to show that material, labor and equipment was shifted by Adams through his foreman Blevins who was in charge of material and equipment of defendant to the GeorgeCahill job.
Neither the plaintiff Adams nor George, the other participant in making the contract, testified in the case.
In view of these facts, we are of the opinion that the motion for new trial should have been granted. It is, to say the least, unreasonable to think that business men of the experience of Adams and Holmes would have on the spur of the moment made a contract which on its face directly conflicted with the name and business of another firm known to them to exist and meanwhile one of the plaintiffs (Adams) being supposedly the dutiful employee and officer of defendant, whose interest it was his duty to protect. These circumstances call on the plaintiff Adams to give the court and jury the facts within his knowledge and his failure to do so created a presumption against him. McGlaughn v. Pearman, 245 Ala. 524, 18 So. 2d 80; Kirkland v. Kirkland, 236 Ala. 120, 181 So. 96; McGar v. Adams, 65 Ala. 106.
I perceive another fatal error to avert affirmance of the judgment. In the oral charge the court instructed the jury:
“Where one is an agent of a corporation, or an officer of a corporation, there is a fiduciary relationship established between the agent, or the employee, or the officer, to exercise good faith in his dealings, and as long as he is acting as that agent and the capacity functions, the relationship exists, and the law says that one acting in a fiduciary relationship must act in good faith and should not utilize his position at the same time to1 favor himself or some third party in whom he might be interested materially to- the detriment of his employer or corporate relationship. The same is true of an agent.
“On the other hand, the law does not require an officer of a corporation — forbid him from engaging in outside, independent activities so long as he acts in good faith with his employer and within the scope for which he is so employed!’ [Italics supplied.]
The defendant in open court and before the jury retired reserved an exception to the italicized portion of said instruction. This exception was made the basis of as*553signments of error 23 and 24 and must be sustained. While the first part of the instruction quoted was sound, the part last quoted to which the exception was reserved pretermits the principal must have notice or knowledge of the agent’s activities. The evidence in the case tended to show that the activities of Adams were secretive and without knowledge of his principal. Myers v. Ellison, 249 Ala. 367, 31 So.2d 353.
I am, therefore, of opinion that the application for rehearing should be denied.
SIMPSON, J., concurs.